DETAILED ACTION
Response to Amendment
This Final office action regarding application 16/455,965 filed June 28, 2019, is in response to the applicants arguments and amendments filed on October 5, 2021, Claims 1-13 have been amended, Claims 1-13 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendment to the claims and drawings have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed June 7, 2021. Applicants amendments to the drawings have been deemed sufficient to overcome the previous objections through the inclusion of descriptive text labels, therefore the objection is withdrawn. Applicants amendments to claims 1-12 have been deemed sufficient to overcome the previous claim objections through the corrections of various minor errors, therefore the objections are withdrawn. Applicants arguments in respect to claim 13, and the 35 USC § 112(b) rejection regarding it being an omnibus claim have been fully considered and have been found to be persuasive, therefore the rejection is withdrawn. Applicants arguments with respect to claims 1 and 7, and the 112(f) interpretation regarding the “end-to-end trained neural network” have been fully considered and have been found to be persuasive, therefore the 112(f) 

On page 8 the applicant argues “With respect to the "safety module", as claimed, Applicant respectfully submits that one of ordinary skill in the art at the effective filing date would have understood that its functionality will normally be performed by a general purpose "safety module" without additional structure, and hence that the safety module, as claimed, discloses sufficient structure, material, and acts to perform the entire claimed functions and clearly link this structure, material, or acts to the function. In particular, as it is described as a safety module that plan trajectories resulting from control commands, which is the common approach in vehicle safety modules where such trajectories are generated using a vehicle model, sometimes also referred to a bicycle-model, and these trajectories subjected to constraints based on raw sensor data, such as image data, speed data and acceleration data, and object-level data, such as the position of surrounding objects, lane markings and road conditions.”, the examiner respectfully disagrees. Here the term “module” is being interpreted as a generic placeholder under 35 USC 112(f), see MPEP 2181 A. and 2181 B., the use of module is specifically listed as a generic placeholder for structure in 2181 A. and it is followed by the use of “configured to” as a linking phrase to a function as described in 2181 B. The 112(f) interpretation is maintained. 

On page 13, the applicant argues “As such, because Berntrop's neural network is not end-to-end trained using learning algorithms implemented on parallel graphics processing units and training data obtained by observing expert driving behavior for an amount of possible traffic scenarios and/or from a simulated environment to map input data to control commands, as required by Applicant's claimed invention, Berntrop's neural network cannot be reasonably interpreted as corresponding to Applicant's claimed neural network.”, the examiner respectfully disagrees. Berntrop teaches training the neural network using training data that has been collected and labeled according to a driving style, this is interpreted by the examiner as being obtained by either observing driving behavior or a simulated driving environment and combining this neural network with the system of Englard which describes using multiple GPU’s and parallel processing operations (Paragraph [0062], “According to some embodiments, different neural network can be trained for different driving styles. For example, one neural network can be trained for aggressive driving, another neural network can be trained for normal driving, and yet another one can be trained for cautious driving. For example, different collected data can be labeled as different driving style when training the respective network and the specific network is then targeted to different driving styles.”). The 35 USC 103 rejection is maintained. 

On page 13-14, the applicant argues “Additionally, Berntrop explicitly discourages end-to-end training of a neural network system using learning algorithms. “, the examiner respectfully disagrees. Paragraph [0072] of Berntrop describes training a neural network in end-to-end manner, “For example, one embodiment trains the neural network, such as the network 080, in an end-to-end fashion. The training 710 involves mapping a sequence of sensor data 701 to a future trajectory 702, such as path 703 and velocity 704 of the vehicle using rewards, where the rewards of the deep neural network have been defined in advance. The rewards can, for example, can be selected based on a desired driving style and/or with respect to specification on the motion of the vehicle. Example of such a specification is described with reference to FIG. 5.”. 

On page 14, the applicant argues “Thus, it is clear that this "relatively simple safety processor" or "watchdog" of Englard is not a general purpose "safety module" where trajectories are generated (using a vehicle model) and these trajectories subjected to constraints”, the examiner respectfully disagrees. Here the “relatively simple safety processor” of Englard is checking the results/generated trajectories and then comparing the generated “Moreover, a safety module/watchdog (e.g., the safety watchdog 112 of any of FIGS. 1-3) may be used as a check on the results. For example, block 904 may include generating a “provisional” decision based on the candidate decisions, and then comparing the provisional decision to one or more “safety signals” generated by the watchdog (e.g., signals indicating allowable or disallowed maneuvers and/or operational parameters)”). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a safety module that performs risk assessment" in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Regarding the “safety module” the specification recites the structure of “A safety module 9 is arranged to receive the control commands 10 for the autonomous road vehicle 3 over the pre-set time horizons and perform risk assessment of planned trajectories resulting from the control commands 10 for the autonomous road vehicle 3 over the pre-set time horizons. The safety module 9 is also arranged to validate as safe control commands 2 to be used to control travel of the autonomous road vehicle 3 and thereafter output such validated control commands 2 to control travel of the autonomous road vehicle 3. These validated control commands 2 may e.g. be output to a vehicle control module 15. The safety module 9 may also be arranged to receive raw sensor data 5 and object-level data 7.” In paragraph [0056]. Also see amended drawings 2 and 3. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “expert driving behavior” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “expert driving behavior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claims 2-6 and 8-13, these claims are dependent on claims 1 and 7 respectively and are therefore rejected by virtue of this dependency.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berntrop (US-20180120843) in view of Englard (US-20190113918).

Regarding claim 1, Berntrop teaches a method to generate control commands for an autonomous road vehicle the method comprising
providing as input data to a neural network system raw sensor data (Paragraph [0005], "It is an object of some embodiments to provide a system and a method for controlling motion of the vehicle using a neural network. Those embodiments are based on recognition that the neural network can be trained in advance, e.g., offline, and reused for online control of the motion of the vehicle.") (Figure 1D, item 120, here the system is outputting sensor data into the path planning system which comprises the trained neural network)
from on board sensors of the autonomous road vehicle (Paragraph [0038], "One source of information for understanding the surroundings is raw input data from on-vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar.")
object-level data (Paragraph [0038], "Using the input data, objects can be recognized and detected.")
and tactical information data (here the specification defines tactical information data as "In yet an additional embodiment the method further comprises providing as tactical information data at least one of: electronic horizon (map) information, comprising current traffic rules and road geometry, and high-level navigation information.") (Paragraph [0039], "The input data can include derivatives of image frames, LIDAR data, global positioning information (GPS), or sensor data from other sensors, such as inertial sensors, or as combinations of the said input data.") (Paragraph [0061], "The set of waypoints, that is, the intermediate desired destinations of the vehicle, are given from, for example, a car-navigation system, and can be used to train the neural network to handle different scenarios.", here the system is using data such as GPS information which is interpreted as including map information in addition to a set of waypoints which are interpreted as being high-level navigation information)
and training data obtained by observing expert driving behavior for an amount of possible traffic scenarios and/or from a simulated environment to map input data to control commands (Paragraph [0005], “the neural network can be trained in advance, e.g., offline, and reused for online control of the motion of the vehicle “ (Paragraph [0062], “According to some embodiments, different neural network can be trained for different driving styles. For example, one neural network can be trained for aggressive driving, another neural network can be trained for normal driving, and yet another one can be trained for cautious driving. For example, different collected data can be labeled as different driving style when training the respective network and the specific network is then targeted to different driving styles.”, here the system is being trained by training data which could be of a number of different driving styles such as the “expert” driving style)
mapping, by the end-to-end trained neural network system, the input data to control commands for the autonomous vehicle over pre-set time horizons (Figure 1E, item 185 and 172) (Figure 6, items 620 and 621 show the iteration of the desired trajectory over a time interval) (Paragraph [0039], "Accordingly, some embodiments are based on realization that a future, smooth path of the vehicle that avoids obstacles, can be achieved by mapping a sequence of input data, such as a sequence of images, into a predicted path of the vehicle") (Paragraph [0044 &0046], "The neural network stored in the memory 140 is trained to map time-series signals 131 to future predicted trajectories of the vehicle.", here the system is mapping the input data to a predicted path of the vehicle in the form of time-series signals using the neural network these time series signals can be seen to take place over a series of pre-set horizons)
However, while Berntrop teaches applying safety standards to trajectories, it does not explicitly teach the neural network being end-to-end trained using learning algorithms 
Englard teaches a system and method for controlling an autonomous vehicle based on independent driving decisions including
the neural network being end-to-end trained using learning algorithms implemented on parallel graphics processing units  (Paragraph [0121], "The vehicle controller 422 may include one or more CPUs, GPUs, and a non-transitory memory with persistent components (e.g., flash memory, an optical disk) and/or non-persistent components (e.g., RAM).”) (Paragraph [0284] "Furthermore, although particular components, devices, or systems are described herein as carrying out particular operations, any suitable combination of any suitable components, devices, or systems may be used to carry out any suitable operation or combination of operations. In certain circumstances, multitasking or parallel processing operations may be performed.", here the system is teaching that it may compromise multiple GPUs and that programs and operations may be implemented in parallel manner on those GPUs)
subjecting the mapped control commands for the autonomous road vehicle over the preset time horizons, raw sensor data, and object level data to a safety module that performs risk assessment of planned trajectories resulting from the mapped control commands for the autonomous road vehicle over the preset time horizons (Paragraph [0062], “In some embodiments, any of the candidate decisions 106 that do not satisfy the current restrictions (e.g., allowed and/or disallowed maneuvers or operational parameters) indicated by the safety watchdog 112 are discarded, and/or the output of the decision arbiter 108 is forced to satisfy the current restrictions by other suitable means.”, here the system is sending the control commands which take place over a pre-set future time in the form of a planned trajectory to a safety module/safety watchdog which is performing an assessment of the control commands which take place over a pre-set future time in the form of a planned trajectory to determine if they satisfy safety requirements further these planned trajectories are created using raw sensor data and object level data)
validating, by the safety module, as safe (Paragraph [0185], “Moreover, a safety module/watchdog (e.g., the safety watchdog 112 of any of FIGS. 1-3) may be used as a check on the results. For example, block 904 may include generating a “provisional” decision based on the candidate decisions, and then comparing the provisional decision to one or more “safety signals” generated by the watchdog (e.g., signals indicating allowable or disallowed maneuvers and/or operational parameters)”, here the safety watchdog is sending a safety signal indicating an allowable/safe operating parameter)
and outputting from the safety module validated control commands for the autonomous road vehicle (Figure 3, items 106, 110, 112, here the system is generating candidate decisions processing those decisions through the safety watchdog and then outputting approved decisions as control signals)
Berntrop and Englard are analogous art as they are both generally related to controlling autonomous vehicles using neural network systems.
“The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.”).

Regarding claim 2, the combination of Berntrop and Englard teach the method as discussed above in claim 1, Berntrop further teaches
further comprising adding to the end-to-end neural network system a machine learning component (Paragraph [0073], "Furthermore, the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory.", here the neural network includes a learning capability to learn from past trajectories).

Regarding claim 3, the combination of Berntrop and Englard teach the method as discussed above in claim 1, Berntrop further teaches
comprising providing as a feedback to the end-to-end neural network system the validated control commands for the autonomous road vehicle validated as safe by the safety module (Figure 1D, item 261, showing the control commands being fed back into the path-planning system) (Paragraph [0073], "The time-series signals are sent to the encoder network for computing the information indicative of the constraints on the motion of the vehicle. The information is then passed to the decoder network for generating an output trajectory matching the desired one. The mismatching between the generated trajectory and the desired trajectory provides a supervised signal for updating the neural network weights.", here the limitation is the feeding back of a trajectory to a neural network as discussed above the combination of Berntrop and Englard teach the validating the trajectories as explained in claim 1 and here the system is analyzing a difference between a generated trajectory and a the desired trajectory by passing the control commands back to the neural network to further train the system).

Regarding claim 4, the combination of Berntrop and Englard teach the method as discussed above in claim 1, Berntrop further teaches
further comprising providing as the raw sensor data at least one of image data (Paragraph [0042], "The vehicle 100 includes at least one sensor 120 that senses the environment in vicinity of the vehicle. The sensor could be of several types. For example, the sensor can be a video camera that gives sequence of camera images of the environment")
speed and acceleration data (Paragraph [0043], "Additionally, or alternatively, the camera and GPS can be combined with an accelerometer, which combined with the two sensors can give velocity and acceleration information associated with the image sequence.")
the on-board sensors of the autonomous road vehicle (Paragraph [0042], "The vehicle 100 includes at least one sensor 120 that senses the environment in vicinity of the vehicle.").

Regarding claim 5, the combination of Berntrop and Englard teach the method as discussed above in claim 1, Berntrop further teaches
further comprising providing as the object level data at least one of a position of surrounding objects, lane markings and road conditions (Paragraph [0039], "For example, in a case where a passenger car travels on a road with a slow preceding vehicle, by analyzing a sequence of image frames from at least one camera, which is mounted on the vehicle, some embodiments of the invention determine a vehicle path that avoids objects determined from the image to reside in the scene", here the system is generating object level data in the form of position of the object and using that position to generate a path that avoids the objects residing in the environment).

Regarding claim 6, the combination of Berntrop and Englard teach the method as discussed above in claim 1, Berntrop further teaches
further comprising providing as the tactical information data at least one of: electronic horizon (map) information, comprising current traffic rules and road geometry and high level navigation information (Paragraph [0061], "The set of waypoints, that is, the intermediate desired destinations of the vehicle, are given from, for example, a car-navigation system, and can be used to train the neural network to handle different scenarios.", here the system using waypoints which is interpreted to be high level navigation information).

Regarding claim 7, Berntrop teaches an system to generate control commands for an autonomous vehicle including
a neural network system end-to-end trained using learning algorithms and training data obtained by observing expert driving behavior for an amount of possible traffic scenarios and/or from a simulated environment to map input data to control commands (Paragraph [0005], “the neural network can be trained in advance, e.g., offline, and reused for online control of the motion of the vehicle “ (Paragraph [0062], “According to some embodiments, different neural network can be trained for different driving styles. For example, one neural network can be trained for aggressive driving, another neural network can be trained for normal driving, and yet another one can be trained for cautious driving. For example, different collected data can be labeled as different driving style when training the respective network and the specific network is then targeted to different driving styles.”)
the end-to-end trained neural network system configured to receive as input data raw sensor data (Paragraph [0005], "It is an object of some embodiments to provide a system and a method for controlling motion of the vehicle using a neural network. Those embodiments are based on recognition that the neural network can be trained in advance, e.g., offline, and reused for online control of the motion of the vehicle.") (Figure 1D, item 120, here the system is outputting sensor data into the path planning system which comprises the trained neural network)
"One source of information for understanding the surroundings is raw input data from on-vehicle perception sensors, such as a camera, a stereo camera, a LIDAR, an ultrasound sensor, and radar.")
object-level data (Paragraph [0038], "Using the input data, objects can be recognized and detected.")
and tactical information data (here the specification defines tactical information data as "In yet an additional embodiment the method further comprises providing as tactical information data at least one of: electronic horizon (map) information, comprising current traffic rules and road geometry, and high-level navigation information.") (Paragraph [0039], "The input data can include derivatives of image frames, LIDAR data, global positioning information (GPS), or sensor data from other sensors, such as inertial sensors, or as combinations of the said input data.") (Paragraph [0061], "The set of waypoints, that is, the intermediate desired destinations of the vehicle, are given from, for example, a car-navigation system, and can be used to train the neural network to handle different scenarios.", here the system is using data such as GPS information which is interpreted as including map information in addition to a set of waypoints which are interpreted as being high-level navigation information)
and to map the received input data to control commands for the autonomous vehicle over pre-set horizons (Figure 1E, item 185 and 172) (Figure 6, items 620 and 621 show the iteration of the desired trajectory over a time interval) (Paragraph [0039], "Accordingly, some embodiments are based on realization that a future, smooth path of the vehicle that avoids obstacles, can be achieved by mapping a sequence of input data, such as a sequence of images, into a predicted path of the vehicle") (Paragraph [0044 &0046], "The neural network stored in the memory 140 is trained to map time-series signals 131 to future predicted trajectories of the vehicle.", here the system is mapping the input data to a predicted path of the vehicle in the form of time-series signals using the neural network these time series signals can be seen to take place over a series of pre-set horizons)
However, while Berntrop teaches applying safety standards to trajectories, it does not explicitly teach the neural network being end-to-end trained using learning algorithms implemented on parallel graphics processing units, subjecting the control commands for the autonomous road vehicles over the pre-set time horizons to a safety module arranged to perform risk assessment of planned trajectories resulting from the control commands for the autonomous road vehicle over the pre-set time horizons, validating as safe and outputting from the safety module validated control commands for the autonomous road vehicle.
Englard teaches a system and method for controlling an autonomous vehicle based on independent driving decisions including
implemented on parallel graphics processing units (Paragraph [0121], "The vehicle controller 422 may include one or more CPUs, GPUs, and a non-transitory memory with persistent components (e.g., flash memory, an optical disk) and/or non-persistent components (e.g., RAM).”) (Paragraph [0284] "Furthermore, although particular components, devices, or systems are described herein as carrying out particular operations, any suitable combination of any suitable components, devices, or systems may be used to carry out any suitable operation or combination of operations. In certain circumstances, multitasking or parallel processing operations may be performed.", here the system is teaching that it may compromise multiple 
a safety module configured to receive the mapped control commands for the autonomous road vehicle over the pre-set time horizons, raw sensor data, and object level data and perform risk assessment of planned trajectories resulting from the mapped control commands for the autonomous road vehicle over the preset time horizons (Paragraph [0062], “In some embodiments, any of the candidate decisions 106 that do not satisfy the current restrictions (e.g., allowed and/or disallowed maneuvers or operational parameters) indicated by the safety watchdog 112 are discarded, and/or the output of the decision arbiter 108 is forced to satisfy the current restrictions by other suitable means.”, here the system is sending the control commands which take place over a pre-set future time in the form of a planned trajectory to a safety module/safety watchdog which is performing an assessment of the control commands which take place over a pre-set future time in the form of a planned trajectory to determine if they satisfy safety requirements further these planned trajectories are created using raw sensor data and object level data)
wherein the safety module is further configured to validate as safe (Paragraph [0185], “Moreover, a safety module/watchdog (e.g., the safety watchdog 112 of any of FIGS. 1-3) may be used as a check on the results. For example, block 904 may include generating a “provisional” decision based on the candidate decisions, and then comparing the provisional decision to one or more “safety signals” generated by the watchdog (e.g., signals indicating allowable or disallowed maneuvers and/or operational parameters)”, here the safety watchdog is sending a safety signal indicating an allowable/safe operating parameter)

Berntrop and Englard are analogous art as they are both generally related to controlling autonomous vehicles using neural network systems.
It would have been obvious to one of ordinary skill in the art before the filing data of the instant application to include the system being implemented on parallel graphics processing units, subjecting the control commands to a safety module arranged to perform risk assessment of planned trajectories, validating them as safe and outputting validated control commands for the autonomous vehicle of Englard in the method for generating control commands for an autonomous road vehicle of Berntrop in order to improve the safety of the system by ensuring that the vehicle will not be commanded to perform overly dangerous maneuvers (Englard, Paragraph [0062], “The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.”).

Regarding claim 8, claim 8 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 9, claim 9 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 10, claim 10 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 11, claim 11 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Regarding claim 12, claim 12 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 13, the combination of Berntrop and Englard teach the system as discussed above in claim 7, Berntrop further teaches
an autonomous road vehicle comprising the system to generate validated control commands (Paragraph [0001], “The present invention relates generally to controlling vehicles, and more particularly to controlling an autonomous or a semi-autonomous vehicle using neural network.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662